ROBERTS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Elizabeth Kish obtained a judgment for $2,000 for personal injuries. C. N. Leighton, the world’s champion caster, obtained a permit from the chief of police to give a demonstration in front of Stambaugh-Thompson Co.’s store. Leighton was seeing employment with the company and desired to demonstrate his ability to advertise the company’s fishing tackle. During the demonstration, Elizabeth Kish, who was walking on the sidewalk, was struck in the. eye by the bait cast by Leighton. The testimony showed a ible'rk had consented to the demonstration. A week after the accident, Leighton was employed by the company. On error proceedings, the Appeals Court reversed the judgment on the ground:
1. The circumstances surrounding the incident are not sufficient to establish the relation of principal and agent.
2. There is not sufficient evidence that Leighton was at this time in the employment of the company or that it had control over his conduct or that it sustained to him the relation of principal to agent.